Emily /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 16, 2014

                                       No. 04-14-00215-CV

     METHODIST HEALTHCARE SYSTEM OF SAN ANTONIO, LTD., L.L.P. d/b/a
     Methodist Children's Hospital of South Texas, Robert Gonzalez, and Rodney Sheffield,
                                          Appellants

                                                 v.

                                         Emily BELDEN,
                                            Appellees

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-18164
                         Honorable David A. Canales, Judge Presiding

                                          ORDER
        Appellants Methodist Healthcare System and others are pursuing an interlocutory appeal
of the trial court’s denial of its motion to dismiss plaintiffs’ healthcare liability claim. See TEX.
CIV. PRAC. & REM. CODE ANN. §§ 51.014(b), 74.351(b) (West Supp. 2013). In its March 20,
2014 order, the trial court stayed discovery including that under sections 74.351(s) and 74.351(u)
until April 19, 2014. On April 4, 2014, Appellants, citing In re Lumsden, 291 S.W.3d 456 (Tex.
App.—Houston [14th Dist.] 2009, orig. proceeding), moved this court to stay discovery pending
our resolution of this appeal.
       Appellants’ motion to stay discovery under sections 74.351(s) and 74.351(u) is
GRANTED. See TEX. CIV. PRAC. & REM. CODE ANN. § 74.351(s), (u). We ORDER that all
discovery under sections 74.351(s) and 74.351(u) in cause number 2012-CI-18164 is STAYED
pending resolution of this appeal or further order of this court.

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of April, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court